DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 16 December 2021 with respect to the specification and drawings have been fully considered. Any objections not repeated herein are considered to be overcome by the amendments. Any newly discovered objections are presented below.  
In response to Applicant’s remarks stating “The recess is referenced 13a on FIGURE 2”, the Office respectfully notes that reference character 13a is described in the specification as corresponding with “central tubular sector”.
In response to Applicant’s remarks stating “FIGURE 2 has been amended to schematically illustrate the air conduit traversing the recess 13a”, it is respectfully noted that the added illustration is not clear as to what is being shown and/or how it is depicting “air conduit”. Furthermore, the claimed “air conduit” is further claimed as “extend[ing] axially outside of the only depicts the control ring.
In response to Applicant’s remarks stating “FIGURE 2 has also been amended to schematically illustrate the casing C1… around which the control ring extends”, the Office respectfully notes that reference character C1 was previously identified in the specification as identifying a “circle”. Furthermore, the “casing” is claimed (see e.g. claim 8) as distinct from the claimed “control ring”, while the lead-line of reference character “C1” points to the control ring depicted by Figure 2.
In response to Applicant’s remarks stating “FIGURE 2 has also been amended to schematically illustrate… discharge orifices”, the Office respectfully notes that there is no identification of “discharge orifices” with a reference character in the annotated Figure 2. Furthermore, the claimed “discharge orifices” are described as part of the claimed “casing”, which is claimed as distinct from “control ring”, and, thus, cannot be fully represented by the structure of Figure 2, which only depicts the control ring.
Applicant’s remarks state “Concerning the gate actuation system, FIGURE 1 illustrates a gate actuation system which is referenced 3,4. It is described in the specification that such a gate (or lever) actuation system (3,4)…”. In response, the corresponding drawing objection is withdrawn.
Since the originally filed disclosure does not depict “air conduit”, “casing”, and “discharge orifices”, and since such limitations are defined by the claims / disclosure as outside of the scope of the inventive “control ring”, then such limitations cannot be added to the drawings without introducing new matter and, thus, the Office recommends deleting these limitations from the claims.
In order to resolve the drawing objections and 35 U.S.C. 112(b) rejection surrounding “a driver for driving”, the Office recommends changing “a driver” to --actuators-- (see pg.6:ln.5). Since actuators for causing rotation of a control ring are known in the art, depiction of such is not required for understanding the invention.


Response to Arguments
Applicant's arguments filed 16 December 2021 stating “The Office Action alleges that the sectors of the ring of Claim 1 are disclosed by the elements referenced (37) and (38) in Leibach. However, element (37) of Leibach refers to bevel gearings which do not constitute a sector of the ring. (Leibach, Col. 7, line 58.)” have been fully considered. The Office is respectfully unclear as to why Leibach bevel gears 37 cannot constitute part of a ring merely by virtue of them being gears - Leibach Figure 5 shows gears 37 as clearly part of a ring.
Applicant's arguments filed 16 December 2021 stating “And even if element (37) is considered as a sector of the ring, which applicant denies, the metal sectors do not carry connectors which are intended to connect to discharge gates” have been fully considered. The Office respectfully notes that the term “connector” is broad/non-specific and, thus, does not imbue a particular structural limitation. Furthermore, Leibach can be considered as including a “connector” (note: Applicant’s disclosure indicates that the “connector” is part of the claimed “metal sector”, not a separate element therefrom, in light of Applicant’s connection means 14 being disclosed as part of the corresponding metal sector 11a). 
Applicant’s arguments filed 16 December 2021 stating “However, Bouru does not address the weight reduction that can be achieved by a ring having different materials (e.g., alternating metal and composite sectors) as there is no connectors that should have a specific resistance compared to the sectors which have only the function of connecting the metallic sectors carrying the connectors” have been fully considered. The Office respectfully notes that the use of composite material in gas turbine engines is well-known and understood to result in weight reduction compared to other materials, such as various metals. The Office is respectfully unclear as to what is meant by “resistance” and/or how such “resistance” is embodied by claim limitations.
On the contrary, based on Bouru, one skilled in the art would have been led to achieve a ring made of a composite material only as Bouru indicated that the mechanical properties of such material allow to sustain the radial forces resulting from the rotation of the variable pitch vanes” have been fully considered. The Office respectfully notes that the proposed combination addressed by this argument results from a modification over Bouru, not a modification of Bouru (note: neither Leibach nor Rowe concern variable pitch vanes). The Office is respectfully unclear as to why Applicant considers the proposed modification of either Leibach or Rowe over Bouru to be improper. The Office respectfully reiterates that composite material is widely used in gas turbine engines.

Specification
The disclosure is objected to because of the following informalities:  
In the amendments to the specification filed 16 December 2021, on page 6, line 5, “drive device, of driver” should be changed to --device for driving-- (for grammatical purposes).
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “fixed portion” (claims 6 and 10)(the Office suggests adding a reference character to Figure 4 that is identified in the specification),  “a recess… to be passed through by an air conduit” (claims 7, 9, and 16)(note: a recess appears to be depicted in Figure 4, but it is not clear - the Office suggests adding a reference character to Figure 4 that is identified in the specification), “air conduit” (claims 7, 9, and 16)(note: the Office suggests cancelling this limitation since it cannot be added to the drawings without introducing new matter), “a casing” (claims 8 and 16)(note: the Office suggests cancelling this limitation since it cannot be added to the drawings without introducing new matter), “discharge orifices” (claims 8 and 16)(note: the Office suggests cancelling this limitation since it cannot be added to the drawings without introducing new matter), “a driver” (claims 8 and 16)(note: changing “a driver” to --actuators-- would overcome this objection), “first tubular sector [of metal sector]” (claim 13), “second tubular sector [of metal sector]” (claim 13), “third tubular sector [of metal sector]” (claim 13),      must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to for the following informalities:
-in Figure 2 filed 16 December 2021, the text box including “driver” and the associated double-sided arrow should be deleted (note: changing the claimed recitations “a driver” to --actuators-- would resolve the issue of the previous objection) since they do not aid in understanding the invention.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 and 11-16 are objected to because of the following informalities:   
In claim 1, line 6, “being carried by” should be changed to --forming part of-- (to improve the clarity of the claim)(note: “carried by” implies structural distinctness, and Applicant’s disclosure indicates that “connector” / connection means 14 forms part of the corresponding metal sector).
	In claim 2, line 1, “the” (before “claim”) should be deleted.
	In claim 3, line 1, “the” (before “claim”) should be deleted.
claim 3, line 2, “or” should be changed to --and-- (note: “one of” selects from the group that includes all of the listed options).
In claim 11, line 3, “the” should be changed to --each-- (to imbue proper antecedent basis practice).
In claim 12, line 1, “the” should be changed to --an-- (to imbue proper antecedent basis practice).
In claim 12, line 2, --material-- should be added after “composite” (to use consistent terminology).
In claim 12, line 2, “of” should be deleted (for grammatical purposes).
In claim 13, line 1, “metallic” should be changed to --metal-- (to use consistent terminology).
In claim 13, line 2, “in a” should be changed to --into-- (for grammatical purposes).
In claim 14, line 2, --material-- should be added after “composite” (to use consistent terminology).
In claim 14, line 3, “the central portions carries the connectors,” should be deleted (to improve the formality of the claim)(note: Applicant’s disclosure indicates that “connectors” / connection means 14 is part of “central portion” / central portion 15).
In claim 14, last line, --respective-- should be added before “central” (to improve the formality of the claim).
In claim 15, last line, “being carried by” should be changed to --forming part of-- (to improve the clarity of the claim)(note: “carried by” implies structural distinctness, and Applicant’s disclosure indicates that “connector” / connection means 14 forms part of the corresponding metal sector).
In claim 16, line 3, “the” (before “gates”) should be deleted (to imbue proper antecedent basis practice).
Claims 4-7 are objected to due to dependency on an above claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “actuation system” (claim 6), “a driver for driving” (claims 8 and 16), “gate actuation system” (claim 10). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8-11, 13, and 16 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 8, the limitation recited as “a casing that externally defines an annular stream of flow of a gas stream, the casing including an annular row of discharge orifices which can be blocked by the gates” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had claim 16. Due to dependency, this rejection also applies to claims 9 and 10.

In claim 9, the limitation recited as “at least one air conduit extends axially outside of the casing and passes through the recess” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I), a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. In the instant case, the instant claimed “at least one conduit” is deemed to amount to a positive limitation of the invention characterized as “An aircraft engine”, but there is no depiction of “at least one air conduit” and/or description of such in sufficient detail such that its structural constitution and/or relationship to other claimed elements (e.g., “casing”, “recess [of the control ring of claim 1]”) is clearly conveyed. Due to an analogous instance, this rejection also applies to claim 16.

In claim 11, the limitation recited as “the fixed portion consists of a recess” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2111.03, when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong 
	
In claim 13, the limitation recited as “one of the metallic sectors is divided in a first, second, and third tubular sections, the second tubular section being arranged between the first and third tubular sectors” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not disclose that metal sectors have first, second, and third tubular sectors. Insofar as the instant “first tubular sector” and “second tubular sector” correspond with the disclosed tubular nozzles 16A,16b, it is noted that there is no indication of a “second tubular sector” therebetween (note: central portion 15 is not disclosed and/or depicted as tubular).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8-11, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 6, the limitation recited as “actuation system” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “actuation system” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function claims 11 and 14. In order to overcome this rejection, the Office recommends adding --comprising a lever-- after “system” in order to avoid invocation of 35 U.S.C. 112(f).

In claim 6, the limitation recited as “configured to be engaged with an actuation system so as to drive the actuation system by a rotational movement of the control ring” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant limitations amount to a positive limitation of “actuation system”, which is disclosed as outside the scope of the invention characterized as “A control ring”, thereby rending indefinite the scope of the instant claim. Due to dependency, this rejection also applies to claims 11 and 14.

In claim 8, the limitation recited as “a driver for driving” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “a driver for driving” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description uses the terms “lever actuation system” claim 16. Due to dependency, this rejection also applies to claims 9 and 10. 

In claim 10, the limitation recited as “a gate actuation system” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “a gate actuation system” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”. In order to overcome this rejection, the Office recommends adding --comprising a lever-- after “system” in order to avoid invocation of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leibach et al. (US 3,685,738 - hereafter referred to as Leibach; previously cited) in view of Brown (US 2,928,234) and Bouru (US 7,938,620; previously cited).

In reference to claim 1 
Leibach discloses:
A control ring for controlling discharge gates (i.e., nozzle flaps 3 - Figure 3) for an aircraft turbine engine, the control ring extending around a casing (i.e., fixed part 40 - Figure 3) of the turbine engine and comprising: 
connectors (i.e., the portion of the housing of bevel gear 37 that permits passage of spindle 39)(note: Applicant’s claimed “connector” is considered to be part of the claimed “metal sector”, not a separate element therefrom, in accordance with Applicant’s disclosure indicating that connection means 14 is part of the corresponding metal sector 11a) configured for connecting (via a mechanical coupling beginning with spindle 39 - see col.7:ll.66-end through col.8:ll.1-18) to the discharge gates, 
first sectors (i.e., bevel gears 37 - Figure 5) and second sectors (i.e., flexible shafts 38 - Figure 5), the first sectors connected (see Figure 5) to one another by the second sectors; 
the connectors being carried (see Figure 5) by (i.e., “carried by” is considered to mean forming part of) the first sectors.


	the first sectors are metal and the second sectors are composite material.

Brown discloses:
a gas turbine engine exhaust nozzle having a flap system, the flap system comprising a bevel gear (18) formed of metal (see hatch markings in Figure 3).
 
Leibach further discloses that each bevel gear 37 forms part of a flap system.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Leibach to include forming the bevel gear thereof from metal, as disclosed by Brown, for the purpose of ensuring durability thereof.

Bouru discloses:
	a gas turbine engine variable stator vane assembly comprising a transmission element (i.e., actuator ring 18) that is formed of composite material (see col.6:ll.15-16).

Leibach further discloses that the shafts 38 transmit motion to bevel gears 37, thus, serve a similar function to Bouru actuator ring 18, which transmits motion to links 16. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Leibach to include forming the transmission elements of composite material, as disclosed by Bouru, for the purpose of limiting weight (note: composite material is a known light-weight material).




the first sectors (Leibach - 37) are metal (Brown) and the second sectors (Leibach - 38) are composite material (Bouru).

In reference to claim 2
Leibach in view of Brown and Bouru addresses:
The control ring according to the claim 1, wherein the composite material sectors (Leibach - 38, as modified by Bouru) each have a tubular shape (see Leibach Figures 4 and 5).  

In reference to claim 3
Leibach in view of Brown and Bouru addresses:
The control ring according to the claim 2, wherein the composite material sectors (Leibach - 38, as modified by Bouru) have one of a circular (see Leibach Figures 4 and 5), oblong, elliptic, oval, rectangular, or square shaped section.  

In reference to claim 4
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 2, wherein the composite material sectors (Leibach - 38, as modified by Bouru) are connected to the metal sectors (Leibach - 37, as modified by Brown) by a male/female interlocking (see Leibach Figure 5)(note: Leibach shafts 38 extend into the housing the Leibach bevel gear 37 since motion is transmitted from the shafts 38 to the gear).




In reference to claim 6 (as far as it is clear and definite)
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 1, wherein the connectors (Leibach) each have a fixed portion (note: the housing of Leibach bevel gear 37 is fixed) configured to be engaged with an actuation system so as to drive the actuation system by a rotational movement of the control ring.

    PNG
    media_image1.png
    301
    429
    media_image1.png
    Greyscale


It is noted that the limitation recited as “configured to be engaged with an actuation system so as to drive the actuation system by a rotational movement of the control ring” is being treated as a statement of intended use since it merely requires consideration of the claimed “control ring” within a particular environment of use (i.e., one having an “actuation system”)(note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of an actuation system). 

In reference to claim 7
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 1, wherein at least one of the metal sectors (Leibach - 37, as modified by Brown) comprises a recess (i.e., the hole in the housing of Leibach bevel gear 37 permitting passage of the corresponding spindle)(note: “passed through by an air conduit” implies that “recess” arises from the presence of a hole) positioned to be passed through by an air conduit of the turbine engine.

    PNG
    media_image2.png
    301
    387
    media_image2.png
    Greyscale


It is noted that the limitation recited as “positioned to be passed through by an air conduit of the turbine engine” is being treated as a statement of intended use since it merely requires consideration of the claimed “control ring” within a particular environment of use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of an air conduit). 

In reference to claim 11 
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 1, wherein the fixed portion consists of a recess (note: a hole necessarily includes at least part of a recess in various dimensions/directions).

In reference to claim 12
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 1, wherein the angle formed by two successive composite sectors is of 135 degrees (note: arbitrary locations (circles below) in Leibach defining an angle (defined by dashed-lines below, which represent the tangent of the respective element 38 at the circle) can be chosen such that the instant angle relationship is present - see below demonstration of such).

    PNG
    media_image3.png
    436
    612
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    437
    612
    media_image4.png
    Greyscale



In reference to claim 13
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 7, wherein one of the metallic sectors (Leibach - 37, as modified by Brown) is divided in a first (i.e., the portion of Leibach bevel gear 37 to the left of the dashed-line shown below in annotated Liebach Figure 5), second (i.e., the portion of Leibach bevel gear 37 to between the dashed-line and the dotted-line shown below in annotated Liebach Figure 5) and third (i.e., the portion of Leibach bevel gear 37 to the right of the dotted-line shown below in annotated Liebach Figure 5) tubular sectors, the second tubular sector being arranged between the first and third tubular sectors, the recess being disposed in the second tubular sector.

    PNG
    media_image5.png
    297
    428
    media_image5.png
    Greyscale


In reference to claim 14 
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 6, wherein each of the metal sectors (Leibach - 37, as modified by Brown) comprises two tubular nozzles (see annotated Leibach Figure 5 below), each being fixed to the composite sectors and a central portion (see annotated Leibach Figure 5 below) arranged between the tubular nozzles, wherein the central portions carries the connectors (Leibach), each connector being formed by an internal pattern forming a recess in the central portion.

    PNG
    media_image6.png
    297
    428
    media_image6.png
    Greyscale


In reference to claim 15
Leibach in view of Brown and Bouru, as combined in the rejection of claim 1, addresses:
An assembly for an aircraft turbine engine, the assembly comprising:
discharge gates (Leibach - 3),
a control ring controlling the discharge gates and comprising:
connectors (i.e., the portion of the housing of Leibach bevel gear 37 that permits passage of spindle 39)(note: Applicant’s claimed “connector” is considered to be part of the claimed “metal sector”, not a separate element therefrom, in accordance with Applicant’s disclosure indicating that connection means 14 is part of the corresponding metal sector 11a) for connecting to the discharge gates,
metal sectors (Leibach - bevel gears 37, as modified by Brown) and composite material sectors (Leibach - shafts 38, as modified by Bouru), the metal sectors connected to one another by the composite material sectors, the connectors being carried (see Leibach Figure 5) by (note: “carried by” is considered to mean forming part of) the metal sectors.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leibach in view of Brown, Bouru, and Lohausen (US 5,509,321; previously cited). 
In reference to claim 5
Leibach in view of Brown and Bouru addresses:
The control ring according to claim 1.

Leibach in view of Brown and Bouru does not address:
the composite material sectors and the metal sectors are fixed together by a glue or a screw.

Leibach further discloses that the shafts 38 are rotationally fixed to bevel gears 37, but is silent as to the connection therebetween.


	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Leibach in view of Brown and Bouru to include a screw for securing the “composite material sectors” to the “metal sectors”, as disclosed by Lohausen, for the purpose of ensuring successful transfer of motion therebetween.

Claims 1-4, 7, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2016/0169104 - hereafter referred to as Rowe; previously cited) in view of Stransky et al. (US 5,048,286 - hereafter referred to as Stransky; previously cited) and Bouru.

In reference to claim 1 
Rowe discloses:
A control ring for controlling discharge gates for an aircraft turbine engine, the control ring extending around a casing of the turbine engine and comprising: 
connectors (i.e., any part of each actuator 22-n apart from that which is gray-filled in annotated Figure 1 below) configured for connecting to the discharge gates (i.e., doors 25), 
first sectors (i.e., actuators 22-1 through 22-11) and second sectors (i.e., shafts 24), the first sectors connected to one another by the second sectors; 
the connectors being carried by (note: “carried by” is considered to mean forming part of) the first sectors (note: as identified, each “connector” is part of the corresponding first sector).

    PNG
    media_image7.png
    457
    690
    media_image7.png
    Greyscale


The limitation recited as “the control ring extending around a casing of the turbine engine” is considered as a statement of intended use that does not limit the invention since it merely places the invention characterized as “A control ring” in an environment of use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of a casing).

Stransky discloses:
a gas turbine engine valve system comprising flow-modifying elements (i.e., valve elements 54) that are formed of titanium (see col.11:ll.66-68) in order to limit weight.

Rowe further discloses that each first sector / actuator 22-n forms part of a flow-modifying element (in combination with doors 25).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Rowe to include forming the flow-modifying elements of titanium, as disclosed by Stransky, for the purpose of limiting weight.

Bouru discloses:
	a gas turbine engine variable stator vane assembly comprising a transmission element (i.e., actuator ring 18) that is formed of composite material (see col.6:ll.15-16).

Rowe further discloses that the shafts 24 transmit motion to actuators 22-n and, thus, serve a similar function to Bouru actuator ring 18, which transmits motion to links 16. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Rowe to include forming the transmission elements of composite material, as disclosed by Bouru, for the purpose of limiting weight (note: composite material is a known light-weight material).

Rowe in view of Stransky and Bouru addresses:
the first sectors (Rowe - 22-n) are metal (Stranksy - titanium) and the second sectors (Rowe - 24) are composite material (Bouru).

In reference to claim 2
Rowe in view of Stransky and Bouru addresses:
The control ring according to the claim 1, wherein the composite material sectors (Rowe - 24, as modified by Bouru) each have a tubular shape (see Rowe Figure 1).  

In reference to claim 3
Rowe in view of Stransky and Bouru addresses:
The control ring according to the claim 2, wherein the composite material sectors (Rowe - 24, as modified by Bouru) have one of a circular (see Rowe Figure 1), oblong, elliptic, oval, rectangular, or square shaped section.  




In reference to claim 4
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 2, wherein the composite material sectors (Rowe - 24, as modified by Bouru) are connected to the metal sectors (Rowe - 22-n, as modified by Stransky) by a male/female interlocking (see Rowe Figure 1).

In reference to claim 7
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 1, wherein at least one of the metal sectors (Rowe - 22-n, as modified by Stransky) comprises a recess (see annotated Rowe Figure 1 below) positioned to be passed through by an air conduit of the turbine engine.

    PNG
    media_image8.png
    356
    316
    media_image8.png
    Greyscale

It is noted that the limitation recited as “positioned to be passed through by an air conduit of the turbine engine” is being treated as a statement of intended use (note: the invention is characterized as “A control ring”, and the disclosure indicates that control ring 10 (see Figure 2) is not inclusive of an air conduit). 



In reference to claim 12
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 1, wherein the angle formed by two successive composite sectors is of 135 degrees (note: arbitrary locations in Rowe defining an angle can be chosen such that the instant angle relationship is present - see above demonstration of such in regards to Leibach in the rejection of claim 12, and note that the Rowe shafts 24 are analogous to Leibach elements 38 since they are both sectors of a ring).

In reference to claim 13
Rowe in view of Stransky and Bouru addresses:
The control ring according to claim 7, wherein one of the metallic sectors (Rowe - 22-n, as modified by Stransky) is divided in a first (see a gray-filled portion in annotated Rowe Figure 1 below), second (see annotated Rowe Figure 1 below) and third (see a gray-filled portion in annotated Rowe Figure 1 below) tubular sectors, the second tubular sector being arranged between the first and third tubular sectors, the recess being disposed in the second tubular sector.

    PNG
    media_image9.png
    457
    726
    media_image9.png
    Greyscale


In reference to claim 15
Rowe in view of Stransky and Bouru, as combined in the rejection of claim 1, addresses:
An assembly for an aircraft turbine engine, the assembly comprising:
discharge gates (Rowe - 25),
a control ring controlling the discharge gates and comprising:
connectors (i.e., any part of each Rowe actuator 22-n apart from that which is gray-filled in annotated Figure 1 below) for connecting to the discharge gates,
metal sectors (Rowe - 22-n, as modified by Stransky) and composite material sectors (Rowe - 24, as modified by Bouru), the metal sectors connected to one another by the composite material sectors, the connectors being carried (see Leibach Figure 5) by (note: “carried by” is considered to mean forming part of) the metal sectors (note: as identified, each “connector” is part of the corresponding “metal sector”).
    
    PNG
    media_image7.png
    457
    690
    media_image7.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745